IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-31056
                            Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

BRAD DECKER, SR.,

                                             Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 99-CR-50101-3
                        --------------------
                            June 7, 2001
Before JOLLY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Brad Decker, Sr., has filed a

motion to withdraw and a brief as required by Anders v.

California, 386 U.S. 738 (1967).       Decker has not filed a

response.

     Our independent review of the brief and the appellate record

discloses no nonfrivolous issue.       Accordingly, counsel is excused

from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.